Name: Commission Regulation (EEC) No 4119/88 of 23 December 1988 amending and extending Regulation (EEC) No 2819/79 making imports of certain textile products from certain third countries subject to Commission surveillance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 361 /24 Official Journal of the European Communities 29 . 12. 88 COMMISSION REGULATION (EEC) No 4119/88 of 23 December 1988 amending and extending Regulation (EEC) No 2819/79 making imports of certain textile products from certain third countries subject to Commission surveillance Whereas this surveillance system shall be without prejudice to the transitional measures adopted by virtue of the Act of Accession of Portugal and Spain with regard to certain third countries, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as amended by Regulation (EEC) No 1243/86 (2), and in particular Article 10 thereof, Having consulted the advisory committee set up under Article 5 of that Regulation , Whereas, by virtue of Regulation (EEC) No 2819/79 (3), as last amended by Regulation (EEC) No 3109/88 (4), the Commission has established a system of Community surveillance for imports of certain textile products listed in the Annex and originating in the Mediterranean countries which had signed Agreements establishing preferential arrangements with the Community, that is to say Egypt, Turkey and Malta ; Whereas the situation which led to the introduction of the said surveillance system still exists ; whereas that system should therefore remain in force ; Whereas this surveillance system do6s not prevent the eventual application of safeguard measures covering the products referred to in this Regulation ; Whereas because of developments in the pattern of trade, this system should be extended to certain textile products originating in Turkey (categories 21 , 24, 28 , 70, 74 and 75); HAS ADOPTED THIS REGULATION : Article 1 Categories 21 , 24, 28, 70, 74 and 75 set out in the Annex shall be added to the Annex to Regulation (EEC) No 2819/79 . Article 2 The provisions of Regulation (EEC) No 2819/79 shall be without prejudice to the transitional measures adopted by virtue of the Act of Accession of Portugal and Spain with regard to certain third countries. Article 3 Regulation (EEC) No 2819/79 is hereby extended until 31 December 1989. Article 4 This Regulation shall enter into force on 1 January 1989. It shall apply until 31 December 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1988 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 35, 9. 2. 1982, p . 1 . 0 OJ No L 113, 30 . 4. 1986, p. 1 . (3) OJ No L 320, 15. 12. 1979, p. 9. (4) OJ No L 277, 8 . 10 . 1988 , p. 38 . 29 . 12. 88 Official Journal of the. European Communities No L 361 /25 ANNEX Category CN code Description Units Third countries 0) {2) (3) (4) (5) 21 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 . ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 620212 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 Parkas ; anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool, of cotton or man ­ made fibres 1 000 pieces Turkey 24 6107 21 00 6107 22 00 6107 29 00 6107 91 00 6107 92 00 ex 6107 99 00 6108 31 10 6108 31 90 6108 3211 6108 3219 6108 32 90 6108 39 00 6108 91 00 6108 92 00 6108 99 10 Men's or boys' nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted Women's or girls' nightdresses, pyjamas, negliges, bathrobes, dressing gowns and similar articles, knitted or crocheted 1 000 pieces Turkey 28 6103 41 10 . 6103 41 90 6103 4210 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 Trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted, of wool , of cotton or man ­ made fibres 1 000 pieces Turkey 70 6115 11 00 611520 19 611593 91 Panty-hose and tights of synthetic fibres, measuring per single yarn less than 67 decitex (6,7 tex) Women's full-length hosiery of synthetic fibres 1 000 pairs Turkey No L 361 /26 Official Journal of the European Communities 29 . 12. 88 0 ) (2) (3) (4) (5) 74 610411 00 610412 00 6104 13 00 ex 610419 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 Women's or girls knitted or crocheted suits and ensembles, of wool, of cotton or man-made fibres, excluding ski suits 1 000 pieces Turkey 75 6103 11 00 6103 12 00 6103 19 00 6103 21 00 6103 22 00 6103 23 00 6103 29 00 Men's or boys' knitted or crocheted suits ' and ensembles, of wool, of cotton or man-made fibres, excluding ski suits 1 000 pieces Turkey